Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148001                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  ALAN A. MAY, Personal Representative of the                                                                        Justices
  ESTATE OF BURR NEEDHAM, Deceased,
            Plaintiff-Appellant,
  v                                                                SC: 148001
                                                                   COA: 303999
                                                                   Monroe CC: 05-019213-NH
  MERCY MEMORIAL NURSING CENTER,
  a/k/a MONROE COMMUNITY HEALTH
  SERVICES,
            Defendant-Appellee,
  and
  ARUN GUPTA, M.D., WILLINE BELOW,
  L.P.N., RETA OBLINGER, L.P.N., S. SCOTT,
  L.P.N., TINA DALE, L.P.N., and JULIE
  CEBINA, L.P.N.,
              Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 3, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2014
           d0514
                                                                              Clerk